        Case 19-03562 Document 18-2 Filed in TXSB on 08/19/19 Page 1 of 1



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

  In Re:                                         §
                                                 §       CASE NO. 17-34196
  VANDERHALL EXOTICS OF                          §
  HOUSTON, LLC f/k/a/ GLOBAL                     §
  MOTORCARS OF HOUSTON, LLC,                     §       CHAPTER 7
                                                 §
                 Debtor.                         §
                                                 §
  RANDY W. WILLIAMS,                             §
  CHAPTER 7 TRUSTEE,                             §
                                                 §
           Trustee,                              §
                                                 §
  vs.                                            §    Adversary No. 19-3562
                                                 §
  FIRST CALL SECURITY, INC. D/B/A                §
  SPARTAN SECURITY SERVICES,                     §
  DANIEL FERNANDEZ, AND DAVID                    §
  FERNANDEZ, INDIVIDUALLY AND                    §
  D/B/A MEXIDELI USA, INC.                       §
                                                 §
           Defendants.                           §

             ORDER ON MEXIDELI’S RULE 12(B)(6) MOTION TO DISMISS

               Currently pending before the Court is Defendant MexiDeli USA, Inc.’s Motion to

Dismiss. Having considered the motion, the applicable law, the arguments of counsel, if any,

and all other supporting and opposing papers, the Court is of the opinion that the motion should

be GRANTED.       It is therefore ORDERED that all claims of Randy W. Williams against

MexiDeli USA, Inc. are hereby DISMISSED WITH PREJUDICE.

               SIGNED on ________________________, 2019.




                                                     JUDGE PRESIDING
